DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims Status
Claims 1-15 are pending. Claims 12 and 15 have been amended. 
Applicant’s arguments, filed 12/14/2021, with respect to objection to specification have been fully considered and are persuasive.  The objection of specification has been withdrawn. 
Applicant’s arguments, filed 12/14/2021, with respect to rejection under 35 USC 112 have been fully considered and are persuasive.  The rejection of claim 15 has been withdrawn. 
Applicant's arguments filed 12/14/2021, with respect to rejection under 35 USC 103 have been fully considered but they are not persuasive. See response to arguments below.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 103
Claim(s) 1-15 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Herslow et al. (US 2015/0339564 A1).
Considering claim 1, Herslow discloses a method of colouring an aluminium surface [0010], the method comprising: 	- anodising the aluminium surface to create an anodised surface layer (14) ([0011] and [0073]), 	- introducing a colouring agent into a porosity of the anodised surface layer to create a coloured, anodised surface layer [0011], the coloured, anodised surface layer having a first area (area of the card) (Fig.6), 	- removing at least a portion of the coloured anodised surface layer over a second area (Fig. 6, 6A and 6B), the anodised surface layer has a first thickness and, within the second area, the anodised surface layer has a second thickness being lower than the first thickness, characterized in that the removing step comprises retaining at least a portion of a thickness of the anodized layer (14) over the second area ([0073], Fig. 6, 6A and 6B).
Herslow does not disclose that the second area to be of at least 10% of the first area.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove as much of the colored anodized surface layer as required by a design of the card, such that the colors are exposed by removing surface layer according to a design of the card. For example if the card has a design of the American flag, the will be at least 10% of area with different color compared to the color of the top portion of the anodized layer.

    PNG
    media_image1.png
    731
    544
    media_image1.png
    Greyscale

Considering claim 2, Herslow does not disclose removing the portion over no more than 80% of the first area. However, it would have been a meter of a design of a pattern to meet this limitation as well.

Considering claim 3, Herslow discloses the thickness of decorative layer 14 is in the range of from 0.0005 inches (12.7 µm) to 0.014 inches (355.6 µm) [0057].

Considering claim 4, Herslow discloses the removing step comprises mechanical engraving [0073].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the removing step comprises one or more of sanding, sand blasting, polishing, brushing, and/or buffing of the surface, because Herslow discloses that generally mechanical engraving can used in order to expose one of the colors, therefore one would be able to select a mechanical engraving tool such as sending, send blasting, polishing, brushing or buffing, as widely available and well known mechanical engraving techniques.

Considering claim 5, Herslow discloses the removing step comprises operating a removal tool on the portion of the coloured anodised layer [0073].

Considering claim 6, Herslow does not disclose the introducing step comprises introducing the colouring agent with a lower concentration thereof at larger depths in the anodised surface layer than at lower depths.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a lower concentration of a dye at larger depth in case when the lower layer comprises a dye that has higher abortion coefficient than the higher layers or if the color intensity at lower layer is meant to be less intense, such as for example pastel color.
 
Considering claim 7, Herslow discloses the introducing step comprises not introducing the coloring agent to the deepest portions of the anodized surface layer (base anodized layer 144, Fig. 6B).

Considering claim 8, Herslow does not disclose the introduction step comprises forming, in the anodized surface layer, a maximum concentration (concentration of the ink) of the coloring agent and where, in the first surface part, a concentration of no more than 10% of the maximum concentration exists at a depth of more than 15 µm from the surface.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the claimed concentration gradient in the oxide layer of Herlow, because it would be expected that the coloring ink of Herslow will have higher concentration closer to the surface as the ink makes its way through the pores of the anodized layer. 

Considering claim 9, Herslow discloses the introducing step comprises adding the colouring agent as a fluid [0011].

Considering claim 10, Herslow discloses the introducing step comprises: - initially adding a first colouring agent into the porosity (coloring first layer), - subsequently adding a second coloring agent into the porosity (coloring second layer).

Considering claim 11, Herslow discloses a workpiece having an anodized aluminum surface having a first surface part (not removed part) and a second surface part (removed part) ([0011] and [0073]).  Herslow does not disclose the first surface part takes up at least 10% of an area of the anodized aluminum surface, the anodized surface having, at the first surface part, a first amount of a predetermined coloring agent per unit of area and a first thickness of the anodized surface layer, 	- the second surface part takes up at least 10% of an area of the anodized aluminum surface, the anodized surface having, at the second surface part, a second amount of the predetermined coloring agent per unit of area and a second thickness of the anodized surface layer, and 	- the first amount is at least 1.1 times the second amount, and the first thickness is at least 1.1 times the second thickness, characterized in that the second surface part has an anodized layer thereon.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove as much of the colored anodized surface layer as required by a design of the card, such that the colors are exposed by removing surface layer according to a design of the card. For example if the card has a design of the American flag, the will be at least 10% of area with different color compared to the color of the top portion of the anodized layer. Furthermore, the first amount, the second amount, the first thickness and the second thickness are also obvious because they depend on the design of the card, therefore the area with removed at least one colorized anodized layer (141-143) will most likely result in an amount per unit area of a coloring agent to be more than 10% different from the area that has all layers, as it would be expected that removal of one layer will remove a third of the coloring agent.

Considering claim 12, Herslow discloses the thickness of decorative layer 14 is in the range of from 0.0005 inches (12.7 µm) to 0.014 inches (355.6 µm) [0057].

Considering claim 13, Herslow does not disclose in the first surface part, the coloring agent has a lower concentration thereof at larger depths in the anodised surface layer than at lower depths.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a lower concentration of a dye at larger depth in case when the lower layer comprises a dye that has higher abortion coefficient than the higher layers or if the color intensity at lower layer is meant to be less intense, such as for example pastel color.

Considering claim 14, Herslow does not disclose having a maximum concentration (concentration of the ink) of the coloring agent and where, in the first surface part, a concentration of no more than 10% of the maximum concentration exists at a depth of more than 15 µm from the surface.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the claimed concentration gradient in the oxide layer of Herlow, because it would be expected that the coloring ink of Herslow will have higher concentration closer to the surface as the ink makes its way through the pores of the anodized layer. 

Considering claim 15, Herslow discloses the concentration of the coloring agent to the deepest portions of the anodized surface layer is at least substantially zero (base anodized layer 144, Fig. 6B).

Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive. Applicant argues Herslow does not show the steps of introducing coloring agent into a porosity of the anodized layer and then removing at least a portion of the colored anodized layer such that at least a portion of a thickness of the anodized layer is retained. This argument is not persuasive, because Herslow discloses the steps of introducing coloring agent into a porosity of the anodized layer [0011] followed by removing a sublayer to exposed desired color [0073]. Applicant further argues that Herslow does not sufficiently disclose that this technology is physically possible thus does not enable such technology under 35 USC 112. However, this argument is not persuasive because such multilayer color structures are known in the art see for example Lee (US 2005/0109623 A1), Silverman et al. (US 2013/0008796 A1), Tatebe et al. (US 2014/0166490 A1) or Benitez-Garriga (US 5472788 A). Therefore, even though Herslow does not explicitly disclose the method of making such coloured layer with sublayers of different colors, one of ordinary skill in the art could have easily been able to find appropriate art providing sufficient details of making such colored layers.
With respect to the arguments related to Figs. 13A-13D, Applicant notes that electroplating on a layer of anodized aluminum is not possible therefore invoking issue of 35 USC 112. However, the claims do not require electroplating and the claims rejections do not refer to electroplating layer. Furthermore, a process of electroplating non-conducting surfaces is well-known in the art (see for example Fisher et al. US 5,419,829 A). Also note that there is a whole CPC sub-class dedicated to electroplating on non-metallic surfaces. 
In view of abundant prior art disclosing the issues addressed by Applicant, one of ordinary skill in the art could have easily practiced the invention of Herslow.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666. The examiner can normally be reached M-F: 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WOJCIECH HASKE/               Examiner, Art Unit 1794